 

S A we Se WY bt

~ 10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:18-cv-01191-JLR Document51i-1 Filed 09/23/19 Page 1 of 2

THE HONORABLE JUDGE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

J.R., by and through his parents and
guardians, Ju.R. and Ja.R., individually,
on behalf of similarly situated.

individuals,
Case No.: 2:18-cv-01191-JLR
Plaintiff,
ORDER GRANTING
¥, DEFENDANTS’ UNOPPOSED JOINT

MOTION FOR LEAVE TO FILE A JOINT
BLUE CROSS AND BLUE SHIELD OVER-LENGTH BRIEF
OF ILLINOIS; CATHOLIC HEALTH
INITIATIVES MEDICAL PLAN; and
CATHOLIC HEALTH INITIATIVES,

Defendants.

 

 

 

THIS MATTER having come before the below-signed Judge’ of the above-entitled
Court upon Defendants’ Unopposed Joint Motion For Leave To File A Joint Over-Length Brief
and the Court having considered the motion and the pleadings in this matter, and it appearing to
be in the best interest of the case, therefore,

IT IS HEREBY ORDERED that Defendants’ Unopposed Joint Motion For Leave To
File Over-Length Brief is GRANTED, |

DATED thisegQy Way of Sepresm Mar. 2019.

THE HONORABLE JUDGE JAMES L. ROBART

 

 

[PROPOSED] ORDER GRANTING DEFENDANTS’ UNOPPOSED KILPATRICK TOWNSEND & STOCKTON LLF, -

JOINT MOTION FOR LEAVE TO FILE A JOINT OVER-LENGTH eo U rE We oeloL

BRIEF - 1 (206) 626-7713 FAX: (206) 260-8946

 

 
Case 2:18-cv-01191-JLR Document 51-1 Filed 09/23/19 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 23 day of September, 2019, I electronically filed the
foregoing [PROPOSED] ORDER GRANTING DEFENDANTS’ UNOPPOSED JOINT
MOTION FOR LEAVE TO FILE OVER-LENGTH BRIEF with the Clerk of the Court

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

using the CM/ECF system which sent notification of such filing to the following:

Kleanor Hamburger
SIRIANNI YOUTZ SPOONEMORE
HAMBURGER

3101 WESTERN AVE., SUITE 350
SEATTLE, WA 98121
206-223-0303

Fax: 206-223-0246

Email: ehamburger@sylaw.com

Richard E Spoonemore

SIRIANNI YOUTZ SPOONEMORE
HAMBURGER — .

3101 WESTERN AVE., SUITE 350
SEATTLE, WA 98121

206-223-0303

Fax: 206-223-0246

Email: rspoonemore@sylaw.com

DATED this 23" day of September, 2019.

Kilpatrick Townsend & Stockton LLP

By:/s/ Gwendolyn C. Payton
Gwendolyn C, Payton, WSBA #26752
Counsel for Defendant Blue Cross and Blue
Shield Of Iilinois

CERTIFICATE OF SERVICE - 2 KILPATRICK TOWNSEND & STOCKTON LLP

1420 FIFTH AVENUE, SUITE 3700
SEATILE, WA 98101
(206) 626-7713 FAX: (206) 260-8946

 

 
